DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "9" and "24" have both been used to designate the vibration sensor.  If these vibration sensors are meant to be different elements please clarify.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
References numbers 16, 17 and 18 are shown in Figures 2 and 7, but fail to be mentioned in the Specification.
Reference number 38 is shown in Figure 5, but fails to be mentioned in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because:
In Figure 4, reference number 28 refers to G=r, however, in paragraph [0077] of the Specification, G=k.  
In Figure 5, reference numbers 30 and 31 are shown together and 32 and 33 are shown together, however, in paragraph [0081], reference numbers 30 and 31 are 
Similarly, in Figure 6, reference number 32 and 33 are shown together, but not mentioned in conjunction with each other in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification

The disclosure is objected to because of the following informalities:
In paragraph [0060], “mail jack” should be changed to - - male jack - - .
In paragraph [0086], the Examiner believes the “jack connector 23” is mislabeled with the wrong reference number.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Firstly, the multiple claim limitations reciting “means” (i.e. “input electrical connector means”, “pickup means”, “output connector means”, “means configured to combine”, “ratio determining means”, “suitable connector means”) have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Secondly, regarding claims 1, 6 and 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 1, 6, 7 and 8, it has been held that the functional "whereby" or “thereby” statement does not define any structure and accordingly cannot serve to distinguish. In re Mason, 114 USPQ 127, 44 CCPA 937 (1957).
Claim 2 recites “the one or more vibration transducers”, however, only “a vibration transducer” is recited in preceding claim 1; there is no basis for more than one transducer.
Claim 3 recites the limitations "said signal vg(t)" and “the signal vvib(t)” in lines 1 and 2.  There is insufficient antecedent basis for these limitations in the claim, given there is no previous mention of these specific signals in preceding claim 1.
Similarly, in claim 4, there is no previous mention of specific input signals v1(t) and v2(t).
Further, in claim 4, “an output signal configured to provide an output signal” is indefinite. Please clarify what is intended by this statement.
Similar issues as discussed in claim 4 are also found in claim 5. Please address accordingly. 
As for claim 6, it is unclear if the “vibration transducer” recited in line 6 is meant to be a different transducer from that recited in preceding claim 1.
In claim 7, it is unclear if the “pickup means” recited in line 4, is different from the pickup means recited in preceding claim 1.
Further in claim 7, limitations "the gain" and “the output signal vvib(t)” are recited in lines 6 and 8.  There is insufficient antecedent basis for these limitations in the claim.
Still further in claim 7, it is believed that “said volume-controlled output signal” should instead be - - said voltage-controlled output signal - - , given there is no previous mention of a volume controlled signal in the claim. However, the initial recitation of voltage-controlled output signal could have been intended as volume-controlled instead. Please clarify and amend as necessary. 
Claim 8 recites the limitations "the gain" and “said volume controlled output signal k.vg(t)” in lines 4 and 7.  There is insufficient antecedent basis for these limitations in the claim, given there is no previous mention of the elements in the claim or preceding claim 1.
Claim 10 recites the limitation "the first aspect, the first, second and third output electrical connector means" in line 2.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of a first aspect, or a first, second or third output electrical connector means.
Claim 11 recites the limitation "the second and third output jack connectors" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
As for claim 12, it is unclear if the “at least two vibration transducers” differ from or include the vibration transducer recited in preceding claim 1, and if the “one or more electrical output connector means” differ from or include the output connector means recited in preceding claim 1.
Claim 14 recites the limitation "the output signal vg(t)" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
As for claim 15, it is unclear which connector is intended by “the connector” in line 1.
Further in claim 15, it is unclear if the “two vibration transducers” differ from or include the previously recited vibration transducer.
Still further, claim 15 recites the limitations "the output signal vvib1(t)" and “the output signal vvib2(t) in lines 2 and 3.  There is insufficient antecedent basis for these limitations in the claim.
Lastly in claim 15, it is unclear what is intended by “vibration transducer 9” “ recited in line 4.
Claim 16 recites the limitation "the at least two output signals vvib1(t) and vvib2(t)" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim, given these elements are recited in claim 15 and not preceding claim 14.
Claim 17 recites the limitation "the respective output signals" in line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “the one or more vibration transducers” in lines 3-4, however, only one vibration transducer is recited in preceding claim 1.
Further in claim 18, “said mixers and/or amplifiers” are recited in the last line, however, those elements were only recited using “such as” and therefore previously deemed as unclear whether the limitations following the phrase are part of the claimed invention.
Claim 19 recites the limitation "the output signals from the pickup means" in line 3.  There is insufficient antecedent basis for this limitation in the claim, given only 
Further in claim 19, “the one or more vibration transducers” is recited; however, only “a vibration transducer” is recited in preceding claim 1.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent to Kondo et al. (8,692,102).
In terms of claim 1, Kondo et al. teaches a connector device for electronic musical instruments (see Figure 1), comprising input electrical connector means (1) configured to receive electrical signals generated by pickup means (107) provided in or on the instrument, when the instrument is being played by a player; a vibration transducer (111), for sensing the vibrations of sound within the body of the instrument, mechanically attached to the input electrical connector means or provided as an integral part of the input electrical connector means (see Figure 3), such that vibrations from the instrument are transferred to the vibration transducer and an electrical output signal is generated based on the vibrations, and one or more electrical output connector means 
As for claim 2, Kondo et al. shows the mechanical attachment established via wire, cord, cable or other suitable electrical line between the connector and the vibration transducer (see Figure 3).   
As for claim 3, Kondo et al. teaches a signal from the pickup means and a signal from the vibration transducer combined in a mixer (7) configured to provide an output signal that is a combination of said signals (see Figure 9 and column 7, lines 7-40 and column 7, line 60 – column 8, lines 24).    
As for claims 4 and 5, Kondo et al. teaches the mixer having two input terminals (71, receiving pickup electrical signals; 73, receiving collected vibration signals; column 8, lines 11-15), and an output terminal (8), wherein any mixing ratio between the above input signals can be determined (see column 7, lines 36-40 and column 8, lines 19-24 and 36-40).
As for claim 6, Kondo et al. teaches the connector device comprising a male jack (see Figures 2 and 4) configured to connect to a corresponding output connector (108) provided in said musical instrument, wherein an output signal from the pickup means 
As for claims 7 and 8, Kondo et al. again teaches ratio determining means and a mixer (7) (see column 7, lines 36-40 and column 8, lines 19-24 and 36-40).
As for claim 9, Kondo et al. shows the input electrical connector means (1) as a jack connector (see Figures 1-4).
As for claims 10 and 11, Kondo et al. shows output electrical connector means as jack connectors (see Figures 1, 2, 6 and 9).
As for claim 18, Kondo et al. teaches the output electrical connector means as electrical lines (3-3c and 10-10c), in which one end receives the electrical signals from the pickup means and transducer and the other end is provided with connectors (2, 2a, 5, 6, 8) configured to be electrically connected to appropriate input terminals (see Figures 2, 6 and 9).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. in view of that which is well known in the art.
As for claims 12 and 13, Kondo et al. teaches the ability to have more than one electrical output means (see references cited above), configured to receive signals generated by the pickup means (107) and signals from the vibration transducer (111), and provide these signals to suitable equipment; however, Kondo et al. fails to explicitly teach the use of multiple vibration transducers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide multiple vibration transducers if deemed necessary, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Multiple vibration transducers could be set to sense different frequency ranges or employed to sense vibrations within the body of the instrument and on the surface of the instrument (i.e. different directional sensitivities). 
As for claims 14-16, Kondo et al. again teaches determining mixing ratios or weighted combinations of signals from the pickup means and transducer, wherein either a combine output (see Figure 9) or separate outputs (see Figure 6) are provided to suitable equipment. Therefore, providing additional signals to the mix, or providing additional cables to external equipment would have again been an obvious matter of duplication of parts. 
As for claim 17, Kondo et al. teaches the pickup and transducer signals altered through switching means (70) before being provided to external equipment.  

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. in view of that which is known in the art as shown by the US patent application publication to Kulas (US 2003/0169377) (see paragraphs [0070] and [0071]), and the US patents to Crawford (9,699,578) (see Abstract and Figure 3), Iriarte (7,818,078) (see Abstract) and Davis (5,025,704) (see column 2, lines 10-17).
Kondo et al. fails to explicitly teach wireless communication of output signals to external equipment. However, the above cited references all show that wireless communication of audio signals is well known and widely used in the art, and could easily be implemented into the design of Kondo et al. Therefore, incorporating a well-known technique, such as wireless communication, into the construction and functionality of Kondo et al. would have been obvious to one of ordinary skill in the art, at the time of the effective filing date. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        11/17/2021